internal_revenue_service number release date index number ---------------------- ----------------------- ------------------------- ---------------------------------------- - re ----------------------------- legend distributing sub1 department of the treasury washington dc person to contact -------------------- ------------------------ telephone number --------------------- refer reply to cc corp b03 - plr-140364-03 date date ------------------------------------ ------------------------ ------------------------------- -------------------------------------------- ------------------------ ------------------------------- -------------------------------------- new controlled ------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- bank ------------------------------------------------------------------------------ --------------------------------------------------------------------------------- state a state b state c ------------------------------ ------------- ------------ --------- ------------- ------------------------ plr-140364-03 business r x dear --------------- this letter responds to a request dated date for a supplemental ruling with respect to a ruling letter dated date plr-160185-02 ltr this letter modifies and supercedes the prior letter dated date taxpayer submitted additional information on date and date distributing is a state a corporation using the accrual_method of accounting distributing is the common parent of an affiliated_group filing a consolidated federal_income_tax return distributing is a publicly traded holding_company owning all of the outstanding_stock of bank sub1 and new controlled new controlled is a newly formed subsidiary holding_company and a state b corporation distributing intends to transfer percent of the stock of sub1 referred to as controlled in the prior letter to new controlled in exchange for all the stock of new controlled new controlled will have no assets other than sub1 sub1 is currently a wholly-owned subsidiary of distributing and is a state b corporation sub1 joins in the consolidated federal_income_tax return filed by distributing and is an accrual basis taxpayer sub1 is engaged in business r bank is a wholly-owned subsidiary of distributing operating under a national charter with its principal_place_of_business in state c bank joins in the consolidated federal_income_tax return filed by distributing and is an accrual basis taxpayer bank is engaged in the banking business distributing has supplied information which indicates that sub1 s business r and bank s banking business each have had gross_receipts and operating_expenses representative of the active_conduct of such businesses for each of the past five years distributing desires to expand bank through a borrowing or stock offering but is unable to effectuate a borrowing or stock offering in the current structure distributing has demonstrated that it will be able to raise significantly more money through a borrowing or stock offering if bank and sub1 are separated therefore distributing has proposed plr-140364-03 the separation of bank and sub1 by effecting a spin-off of new controlled to the shareholders of distributing accordingly i distributing will transfer all of the stock of sub1 to new controlled in exchange for all of the stock of new controlled distributing will transfer to each distributing shareholder new controlled voting shares pro_rata according to their ownership of shares in distributing distributing will not retain any stock_or_securities of new controlled ii iii options to purchase distributing stock issued to sub1 employees will be canceled and or made exercisable for new controlled stock iv distributing will raise within one year of the distribution at least dollar_figurex in a borrowing and or stock offering with such proceeds to be used to expand bank s business in the case of a stock offering the stock issued will comprise less than percent of the total combined voting power of all classes of stock of distributing entitled to vote and also less than percent of the total value of all classes of stock of distributing taxpayer has made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by any distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of bank is representative of the present operations of bank and with regard to bank there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of sub1 is representative of the present operations of sub1 and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of bank which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 b c d plr-140364-03 e immediately after the distribution at least percent of the fair_market_value of the gross assets of new controlled will consist of the stock and securities of sub1 which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the distribution distributing through bank and new controlled through sub1 will each continue the active_conduct of its business independently and with its separate employees the distribution of stock of new controlled is carried out for the following corporate business_purpose to enable distributing to achieve the expansion of bank’s business by raising capital through either a borrowing or stock offering or some combination of the two the distribution of the stock of new controlled is motivated in whole or in substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or new controlled after the transaction there is no plan or intention by either distributing or new controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or new controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business there are no liabilities being assumed by new controlled or sub1 in connection with the transaction nor are there any liabilities to which the transferred assets are subject no intercorporate debt will exist between new controlled or sub1 and distributing or bank at the time of or subsequent to the distribution of the new controlled stock f g h i j k l plr-140364-03 m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations n o payments made in connection with all continuing transactions if any between distributing or bank and new controlled or sub1 will be for fair_market_value based on terms and conditions arrived at the by the parties bargaining at arm’s length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 of the internal_revenue_code pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or new controlled the transfer of sub1 to new controlled in exchange for stock of new no gain_or_loss will be recognized by distributing on the transfer of sub1 to no gain_or_loss will be recognized by new controlled upon the receipt of the based solely on the information submitted and on the representations set forth above we hold as follows controlled will qualify as a reorganization under sec_368 distributing and new controlled each will be a_party_to_a_reorganization under sec_368 new controlled sec_361 stock of sub1 in exchange for the stock of new controlled sec_1032 the basis of the stock of sub1 received by new controlled in the transfer will equal the basis of the stock of sub1 in the hands of distributing immediately before the transfer sec_362 include the period during which such stock was held by distributing sec_1223 of the stock of new controlled to distributing shareholders sec_361 income of distributing shareholders upon receipt of new controlled stock sec_355 no gain_or_loss will be recognized by distributing upon the distribution of all the holding_period of the stock of sub1 transferred to new controlled will no gain_or_loss will be recognized to and no amount shall be includible in the earnings_and_profits will be allocated between distributing and new the aggregate basis of the distributing stock and of the new controlled plr-140364-03 stock in the hands of distributing shareholders after the distribution will be the same as the aggregate basis of distributing stock in the hands of distributing shareholders immediately prior to the distribution allocated between the distributing stock and the new controlled stock in proportion to the fair_market_value of each corporation s stock in accordance with '1 a of the income_tax regulations sec_358 b and c the holding_period of the new controlled stock received by distributing shareholders will include the holding_period of the distributing stock held by such shareholder immediately before the distribution provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 controlled in accordance with sec_1 and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to distributing and a second authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _________________________ ken cohen senior technician reviewer office of associate chief_counsel corporate plr-140364-03 cc
